Citation Nr: 1201960	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which assigned an initial noncompensable evaluation for hypertension.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  The Veteran seeks an initial compensable evaluation for hypertension, for which service connection was granted on the basis of aggravation caused by his service-connected PTSD.  It is noted the RO determined that the Veteran met the criteria for a 10 percent evaluation, but that his baseline manifestations were 10 percent, thus, resulting in a noncompensable disability evaluation under the schedular criteria.

In August 2007, VA received a letter from the Veteran's private physician indicating that the Veteran had been under his care since 1984 for problems related to hypertension.  However, his treatment records did not accompany this letter.

VA has a duty to assist that includes making reasonable efforts to obtain medical records not in custody of a Federal department or agency in the development of claims, and providing an examination if necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  As such, the Board finds that remand is necessary so that the medical records of the Veteran's private physician dated may be obtained.  Thereafter, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected hypertension.  It is noted that his last VA examination was conducted more than 4 years ago, and the evidence suggests that he has had treatment for hypertension privately during the intervening years since that examination-the record is unclear as to whether there has been worsening of service-connected hypertension since the last VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include the earlier records of the Veteran's private physician that are pertinent to establishing the degree of disability present prior to aggravation.

2.  Then, the Veteran should be afforded a VA examination to determine the current severity of his hypertension.  The claims files must be made available to the examiner.  The examiner should indicate whether the Veteran has diastolic pressure predominantly 100 or more, 110 or more, 120 or more, or 130 or more; whether the Veteran has systolic pressure predominantly 160 or more, or 200 or more; and whether the Veteran requires continuous medication for control of hypertension.  Any indicated studies should be performed.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

